Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.

Response to Arguments
Applicant has amended claim 45, 35 U.S.C. 112 rejection has been withdrawn. 
 Applicant's arguments filed August 23, 2022 have been fully considered. Applicant argues that “The Office has failed to make a showing that Bonutti and/or Stevenson describe or suggest a fastener having at least a flexible hollow deformable portion consisting of a plurality of biocompatible polymeric fibers, where the fastener is configured to deform from a first configuration to a second configuration.”
Examiner maintains that the fastener of Bonutti includes a flexible hollow deformable portion consisting of a plurality of biocompatible polymeric fibers and directs attention to [0061] of Bonutti which reads “Alternatively, the anchor 30 could be formed of a polymeric material such as cellulose, petroylglutamic acid, collagen, or polylactide.” Polyactide (PLA) is a material that consists of biocompatible polymeric fibers. See attached NPL “Polylactic Acid Fibers.” Further the polymeric materials described in [0061] that form anchor 30, including polyactide, are flexible and deformable, allowing anchor 30 to comprise a flexible hollow (through passage 28) deformable portion. 
Examiner directs attention to rejection below, specifically reference Fumex, which addresses the limitation of where the fastener is configured to deform from a first configuration to a second configuration.
Regarding claims 36, 43, and 50, Applicant argues that “Bonutti does not disclose in paragraph [0106] nor throughout the remainder of the disclosure that the fastener (anchoring device) is knotless.” Examiner respectfully disagrees. Fastener 30a, seen in Fig. 6, described in [0106] is a solid body anchor that does not contain any knots. 
Regarding claim 45, Applicant argues that “Stevenson discloses an implant including a radiofrequency identification tag and having a hole for placing a suture. However, Stevenson does not disclose an electronic medical implant including a microchip.” Examiner respectfully disagrees. [0075] of Stevenson discloses RFID tag 12 containing RFID chip 16. Examiner directs attention to the sensor of Binmoeller.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-37 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2001/0002440 to Bonutti in view of U.S. Patent No. 6,511,498 to Fumex.
As to Claim 31, Bonutti discloses a system (Fig. 6). The system comprises a fastener (30a) constructed of materials capable of having at least a flexible hollow (through passage 28) deformable portion (deformable materials described in [0061, 0106]) consisting of a plurality of biocompatible polymeric fibers (polyactide described in [0061]), and at least one flexible elongate fastening member (suture 32a) including at least one limb (62a, 64a) configured to extend from the fastener (Fig. 6, [0109]). The fastener (30a) is configured to secure the fastener in a first body tissue when the at least one limb (62a, 64a) of the flexible elongate member is tensioned relative to the first body tissue [0111]. The flexible elongate fastening member (32a) is configured to secure a second body tissue to the first body tissue [0113, 0117].
As to Claim 32, Bonutti discloses a system wherein the first body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113], and wherein the second body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113].
As to Claim 33, Bonutti discloses a system wherein the fastener (30a) is configured to deform from a first configuration to a second configuration to secure the fastener when the at least one limb of the flexible elongate fastening member is tensioned relative to the body tissue [0111, 0113, 0117].
As to Claim 34, Bonutti discloses a system wherein the flexible elongate fastening member (32a) is configured to slide through the fastener (30a) under tension when the fastener is in the first configuration and the second configuration [0111]. 
As to Claim 35, Bonutti discloses a system further comprising a second fastener (42b) configured to connect to the at least one limb of the flexible elongate fastening member and secure the flexible elongate fastening member (Fig. 10, [0126]). 
As to Claim 36, Bonutti discloses a system wherein the fastener (30a) is knotless [0106]. 
As to Claim 37, Bonutti discloses a system further comprising a graft [0061] configured to be secured to at least one of the first body tissue and the second body tissue [0061].  
As to Claim 51, Bonutti discloses a system wherein the at least one limb (62a, 64a) of the flexible elongate fastening member is fixed to the flexible hollow fastener (Fig. 6, [0109]).
As to Claims 31-37 and 51, Bonutti discloses the claimed invention except for wherein the fastener is configured to deform from a first configuration to a second configuration to secure the fastener in a first body tissue when the at least one limb of the flexible elongate member is tensioned relative to the first body tissue.
Fumex discloses a surgical device wherein a fastener (5) is configured to deform from a first configuration to a second configuration to secure the fastener in a first body tissue when the at least one limb (3, 4) of the flexible elongate member is tensioned relative to the first body tissue (Col. 5, Lines 62 – Col. 6, Lines 1-23) in order to enhance securement of the fastener to the target tissue (Col. 2, Lines 12-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Bonutti with the deformable configuration of Fumex in order to enhance securement of the fastener to the target tissue.

Claims 38-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2001/0002440 to Bonutti in view of U.S. Patent No. 6,511,498 to Fumex in view of U.S. Patent Pub. No. 2006/0212096 to Stevenson.
As to Claim 38, Bonutti discloses a system (Fig. 6). The system comprises a fastener (30a) constructed of materials capable of having at least a flexible hollow (through passage 28) deformable portion (deformable materials described in [0061, 0106]) consisting of a plurality of biocompatible polymeric fibers (polyactide described in [0061]), and at least one flexible elongate fastening member (suture 32a) including at least one limb (62a, 64a) configured to extend from the fastener (Fig. 6, [0109]). The fastener (30a) is configured to secure the fastener in a first body tissue when the at least one limb (62a, 64a) of the flexible elongate member is tensioned relative to the first body tissue [0111]. The flexible elongate fastening member (32a) is configured to secure a second body tissue to the first body tissue [0113, 0117].
As to Claim 39, Bonutti discloses a system wherein the first body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113], and wherein the second body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113].
As to Claim 40, Bonutti discloses a system wherein the fastener (30a) is configured to deform from a first configuration to a second configuration to secure the fastener when the at least one limb of the flexible elongate fastening member is tensioned relative to the body tissue [0111, 0113, 0117].
As to Claim 41, Bonutti discloses a system wherein the flexible elongate fastening member (32a) is configured to slide through the fastener (30a) under tension when the fastener is in the first configuration and the second configuration [0111]. 
As to Claim 42, Bonutti discloses a system wherein the suture is configured to secure an implant to the body tissue [0117].
As to Claim 43, Bonutti discloses a system wherein the fastener (30a) is knotless [0106]. 
As to Claims 38-44, Bonutti discloses the claimed invention except for wherein the fastener is configured to deform from a first configuration to a second configuration to secure the fastener in a first body tissue when the at least one limb of the flexible elongate member is tensioned relative to the first body tissue, wherein implant comprises an electronic medical implant, the implant further comprising a sensor, radiofrequency device, and emitter, and radiofrequency identification tag.
Fumex discloses a surgical device wherein a fastener (5) is configured to deform from a first configuration to a second configuration to secure the fastener in a first body tissue when the at least one limb (3, 4) of the flexible elongate member is tensioned relative to the first body tissue (Col. 5, Lines 62 – Col. 6, Lines 1-23) in order to enhance securement of the fastener to the target tissue (Col. 2, Lines 12-34).
Stevenson discloses a surgical device (Fig. 8) including an electronic medical implant (40, [0061]) configured to be secured to body tissue via a suture (at 58, [0070]). The implant includes at least one electronic implant (12) including a chip (16, [0075]), the implant having a radiofrequency identification device tag [0061] configured to at least one of transmit and receive a radiofrequency communication [0064] in order to allow for easy identification and data transmission between the implant and surgeon [0075].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Bonutti with the deformable configuration of Fumex in order to enhance securement of the fastener to the target tissue and with the RFID modification of Stevenson in order to allow for easy identification and data transmission between the implant and surgeon.

Claims 45-50, 52, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2001/0002440 to Bonutti in view of U.S. Patent Pub. No. 2006/0212096 to Stevenson in further view of U.S. Patent Pub. No. 2005/0228413 to Binmoeller et al. 
As to Claim 45, Bonutti discloses a system (Fig. 6). The system comprises a fastener (30a) constructed of materials capable of having at least a flexible hollow (through passage 28) deformable portion (deformable materials described in [0061, 0106]) consisting of a plurality of biocompatible polymeric fibers (polyactide described in [0061]), and at least one flexible elongate fastening member (suture 32a) including at least one limb (62a, 64a) configured to extend from the fastener (Fig. 6, [0109]). The fastener (30a) is configured to secure the fastener in a first body tissue when the at least one limb (62a, 64a) of the flexible elongate member is tensioned relative to the first body tissue [0111]. The flexible elongate fastening member (32a) is configured to secure a second body tissue to the first body tissue [0113, 0117].
As to Claim 46, Bonutti discloses a system wherein the first body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113], and wherein the second body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113].
As to Claim 50, Bonutti discloses a system wherein the fastener (30a) is knotless [0106]. 
As to Claims 45-50, 52, and 53, Bonutti discloses the claimed invention except for wherein the implant comprises an electronic implant including a computer chip and a sensor, the implant further comprising radiofrequency device, emitter, and radiofrequency identification tag configured to at least one of transmit and receive a radiofrequency communication, wherein the implant, anchoring device, suture, and guidance and positioning device are packaged in a procedure specific kit, wherein the system further comprises a guidance and positioning device configured to at least one of subcutaneously, percutaneously, and minimally invasively position at least one of the implant and the anchoring device, and wherein the positioning device includes sensors configured to measure parameters related to the insertion of at least one of the implant and the anchoring device.  
Stevenson discloses a surgical device (Fig. 8) including an implant (40, [0061]) configured to be secured to body tissue via a suture (at 58, [0070]). The implant includes at least one electronic implant (12) including a computer chip (16, [0075]), the implant having a radiofrequency identification device tag [0061] configured to at least one of transmit and receive a radiofrequency communication [0064]. The implant, anchoring device, suture, and guidance and positioning device are packaged in a procedure specific kit [0011, 0012] in order to allow for easy identification and data transmission between the implant and surgeon [0075].
Binmoeller discloses a system (Fig. 8) including a guidance and positioning device (120) configured to at least one of subcutaneously, percutaneously, and minimally invasively position an anchoring device (110, [0072]), and wherein the positioning device includes sensors (120, attached to implant 110 via suture 100, [0072]) configured to measure parameters related to the insertion of at least one of the implant and the anchoring device [0072] in order to ensure accuracy and safe insertion of the anchoring device to the surgical site [0072]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system Bonutti with the RFID chip modification of Stevenson in order to allow for easy identification and data transmission between the implant and surgeon, and with the guidance device and sensor modification of Binmoeller in order to ensure accuracy and safe insertion of the anchoring device to the surgical site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775